Exhibit 10

 

THIRD AMENDMENT TO LEASE

 

This Third Amendment to Lease (this “Amendment”) is entered into as of July 31,
2014 by and between NORTHPARK INDUSTRIAL, a California general partnership
(“Lessor”), and CAPSTONE TURBINE CORPORATION, a California corporation
(“Lessee”).

 

A)                                   Lessor and Lessee are parties to that
certain Standard Industrial/Commercial Single-Tenant Lease—Net dated December 1,
1999, as amended by First Amendment to Lease dated March 10, 2000 and Second
Amendment to Lease dated August 27, 2009 (collectively, the “Lease”), pursuant
to which Lessee leases from Lessor certain premises containing approximately
98,370 square feet located in the building at 21211 Nordhoff Street, Chatsworth,
California (the “Premises”), as more particularly described in the Lease.

 

B)                                   The Term of the Lease is currently
scheduled to expire on July 31, 2014.  Lessor and Lessee now desire to amend the
Lease to, among other things, extend the term of the Lease in accordance with
the terms and conditions set forth below.

 

1)                                     Term of Lease:  The Term of the Lease is
hereby extended for a period of two (2) months commencing on August 1, 2014 (the
“Renewal Commencement Date”) and expiring on September 30, 2014. Notwithstanding
the foregoing, in the event that Lessor and Lessee mutually agree to and execute
a subsequent fourth amendment to the Lease in which the Term is extended for an
additional five (5) years amongst other mutually agreed terms, this Amendment
shall terminate and be not applicable as of the date prior to the commencement
date of the Term in said fourth amendment.

 

2)                                     Rent:  Commencing on the Renewal
Commencement Date, the monthly Base Rent due to Lessor with respect to the
Premises shall be equal to $81,001.34 per month (which Base Rent shall be due
and payable in accordance with the terms of the Lease and in addition to all
other amounts due and owing under the Lease).  In addition to the Base Rent,
Lessee shall be responsible for paying to Lessor the amount of $8,961.68 per
month as Lessor’s monthly estimate for Lessee’s share of Real Property Taxes and
landscaping and irrigation system maintenance.

 

3)                                     Condition of Premises:  Lessee shall
continue to lease the Premises “as is,” “with all faults,” and without any
representations or warranties.  Lessor hereby discloses to Lessee, in accordance
with California Civil Code Section 1938, and Lessee hereby acknowledges, that
the Premises have not undergone an inspection by a Certified Access Specialist
(CASp) to determine whether the Premises meet all applicable
construction-related accessibility standards pursuant to California Civil Code
§55.51 et seq.

 

4)                                     Warranty of Authority:  If Lessor or
Lessee signs as a corporation, partnership or limited liability company, each of
the persons executing this Amendment on behalf of Lessor and Lessee hereby
covenants and warrants the following: (i) that the entity executing herein is a
duly authorized and existing entity that is qualified to do business in
California; (ii) that the person(s) signing on behalf of either Lessor or Lessee
have full right and authority to enter into this Amendment; and (iii) that each
and every person signing on behalf of either Lessor or Lessee are authorized to
do so.

 

5)                                     Brokers:  Lessee represents and warrants
to Lessor that it has not dealt with any brokers with respect to this Amendment
except for Delphi Business Properties, Inc., as Lessor’s broker, and Cresa Los
Angeles as Lessee’s broker.  Lessee agrees and acknowledges that Lessor shall
not pay any fees or commissions to Cresa Los Angeles in connection with this
Amendment. If Lessee has dealt with any broker or finder with respect to this
Amendment, it shall be solely responsible for the payment of any fees due said
broker or finder and Lessee shall protect, indemnify, hold harmless and defend
Lessor from any liability with respect thereto.

 

1

--------------------------------------------------------------------------------


 

6)                                     Facsimile/PDF; Counterparts: Each party
hereto, and their respective successors and assigns, shall be authorized to rely
upon the signatures of all parties hereto which are delivered by facsimile or in
PDF format as constituting duly authorized, irrevocable, actual and current
delivery of this Amendment with original ink signatures.  This Amendment may be
executed in counterparts, each of which shall be deemed an original part and all
of which together shall constitute a single instrument.

 

7)                                     Original Lease in Full Force: Except for
those provisions which are inconsistent with this Amendment and those terms,
covenants and conditions for which performance has heretofore been completed,
all other terms, covenants and conditions of the Lease shall remain unmodified
and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

LESSOR:

LESSEE:

 

 

NORTHPARK INDUSTRIAL,

CAPSTONE TURBINE CORPORATION,

a California general partnership

a California corporation

 

 

By:

Northwest Industrial Center LLC,

 

 

 

a California limited liability company,

 

 

 

its general partner

By:

/s/ Darren Jamison

 

 

Name: Darren Jamison

 

By:

/s/ Murray Siegel

 

Its: President & Chief Executive Officer

 

 

Murray Siegel, Manager

 

 

 

By:

/s/ Gary Siegel

 

 

 

 

Gary Siegel, Manager

 

 

 

 

 

 

 

 

By:

Northpark Industrial-Leahy Division

By:

/s/ Edward Reich

 

LLC, a California limited liability

Name: Edward Reich

 

company, its general partner

Its: Executive Vice President & Chief Financial Officer

 

 

 

 

 

By:

West America Construction
Corporation, a California corporation,
its Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Nicholas M. Brown

 

 

 

 

 

 

Nicholas M. Brown, President

 

 

 

 

 

By:

/s/ Thomas L. Harner

 

 

 

 

 

 

Thomas L. Harner, Secretary

 

 

 

 

2

--------------------------------------------------------------------------------